DETAILED ACTION
	This action is in response to the applicant’s reply filed on July 26, 2022. Claims 1, 3-4, 6-12, 14, 16-19 and 21-25 are pending and addressed below.

Response to Amendment
Claims 1, 12, and 19 have been amended. Claims 2, 5, 13, 15, and 20 are cancelled. Claims 1, 3-4, 6-12, 14, 16-19 and 21-25 are pending and addressed below. 
The new ground of rejection set forth below for claims 1, 3-4, 6-12, 14, 16-19 and 21-25 [under 35 USC 103, for this particular situation] are necessitated by Applicant’s amendment filed on July 26, 2022. In particular, claims 1, 3-4, 6-12, 14, 16-19 and 21-25 have been amended to remove the limitations of “a protein; poly (phenyllactide); a poly (amino acid)” from the group from which the non-epoxy matrix material is selected from. For these reasons, the present action is properly made final.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 3, 4, 7-8, 12, 14, 16, 19, 21, and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Todd et al., US 2005/0205265 (hereinafter Todd) in view of Takahashi et al., US 2017/0016298 (hereinafter Takahashi).
Claim 1: Todd discloses a wellbore isolation device (frac plug 200) comprising: 
a component selected from the group consisting of a mandrel, a packer element, a wedge, a slip, a mule shoe, a wiper element, a wiper body, and any combination thereof (frac plug 200 includes packer assembly 230, slip bodies 245, tapered shoe 250, par [0016], at least some components of the frac plug 200 or portions thereof are formed from a composite material comprising fibers and a biodegradable resin, par [0017]) ; 
wherein the component comprises a degradable non-metallic material that degrades upon exposure to a wellbore environment (degradable material may be biodegradable fibers and resin coating of degradable polymers, par [0018]); 
wherein the degradable non-metallic material is a composite material comprising a non-epoxy material matrix and a reinforcing material (degradable material may be biodegradable fibers and resin coating of degradable polymers, par [0018]); and
wherein the reinforcing material is a fiber material selected from the group consisting of carbon fibers, carbon nanotubes, carbon black, graphene, fullerene, a plastic fiber, a glass fiber, silica fibers, natural fibers, and any combination thereof (fiber is formed of a degradable polymer such as poly(lactide) or polyanhydride, abstract, par [0044], fibers can be kevlar, nylon nyomex, carbon fibers, carbon nanotubes, par [0050]).
Todd fails to disclose wherein the non-epoxy matrix material is selected from the group consisting of: a thiol-based polymer; a hyaluronic acid rubber; a polyethylene terephthalate polymer; a polybutylene succinate polymer; a polyhydroxy alkanoic acid polymer; a polybutylene terephthalate polymer, a protein, poly(phenyllactide); a poly(amino acid); a polyepichlorohydrin; a copolymer of ethylene oxide/polyepichlorohydrin; a terpolymer of epichlorohydrin/ethylene oxide/allyl glycidyl ether; copolymers thereof; terpolymers thereof; or any combination thereof.
Takahashi discloses a degradable rubber member for a downhole tool. The degradable rubber member that forms a degradable seal member for downhole tools is an elastomer with a polyester-based block copolymer including clock copolymers of a hard segment including aromatic polyesters and aliphatic polyesters, more specifically polyethylene terephthalate, polybutylene terephthalate, polyethylene naphthalate, polybutylene naphthalate, polyhydroxyalkanoic acid, and the like (par [0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the non-epoxy matrix material of Todd with the degradable material of specifically polyethylene terephthalate, polybutylene terephthalate, or polyhydroxyalkanoic acid as disclosed by Takahashi as the need for a degradable material for use in a wellbore isolation device would have led one skilled in the art to choose an appropriate material, such as the degradable materials as disclosed by Takahashi. Therefore, choosing the appropriate degradable matrix material disclosed by Takahashi would merely be a simple substitution of one known element for another would obtain the predictable result of a frac plug  which readily degrading or disintegrating in a prescribed time (Takahashi, par [0060]), id. at 301,213 USPQ at 536. in re ICON Health & Fitness, Inc.. 496 F.3d 1374, 83 USPG2d 1746 (Fed. Cir. 2007). 	
Claim 12: Todd discloses a method comprising: 
introducing a downhole tool into a wellbore, wherein the downhole tool is a wellbore isolation device (frac plug 200) comprising: 
a component selected from the group consisting of a mandrel, a packer element, a wedge, a slip, a mule shoe, a wiper element, a wiper body, and any combination thereof (frac plug 200 includes packer assembly 230, slip bodies 245, tapered shoe 250, par [0018], at least some components of the frac plug 200 or portions thereof are formed from a composite material comprising fibers and a biodegradable resin, par [0017]) ; 
wherein the component comprises a degradable non-metallic material that degrades upon exposure to a wellbore environment (degradable material may be biodegrable fibers and resin coating of degradable polymers, par [0018]); and 
wherein the degradable non-metallic material is a composite material comprising a non-epoxy material matrix and a reinforcing material (degradable material may be biodegradable fibers and resin coating of degradable polymers, par [0018]);
wherein the reinforcing material is a fiber material selected from the group consisting of carbon fibers, carbon nanotubes, carbon black, graphene, fullerene, a plastic fiber, a glass fiber, silica fibers, natural fibers, and any combination thereof (fiber is formed of a degradable polymer such as poly(lactide) or polyanhydride, abstract, par [0044], fibers can be kevlar, nylon nyomex, carbon fibers, carbon nanotubes, par [0050]);
anchoring the downhole tool within the wellbore at a target location (frac plug 200 is then lowered by the string 118 to the desired depth within the well bore 120, see Fig 1, and the packer element assembly 230 is set against the casing 125 in a conventional manner, par [0010], [0034]. see Fig 3); 
performing at least one downhole operation (fluid is produced from formation, par [0034-[0035]); and 
degrading the degradable non-metallic material upon exposure to a wellbore environment (frac plug 200 is designed to decompose over time in a well bore environment, thereby eliminating the need to mill or drill the frac plug 200 out of the well bore 120, par [0036] [0037]).
Todd fails to disclose wherein the non-epoxy matrix material is selected from the group consisting of: a thiol-based polymer; a hyaluronic acid rubber; a polyethylene terephthalate polymer; a polybutylene succinate polymer; a polyhydroxy alkanoic acid polymer; a polybutylene terephthalate polymer, a protein, poly(phenyllactide); a poly(amino acid); a polyepichlorohydrin; a copolymer of ethylene oxide/polyepichlorohydrin; a terpolymer of epichlorohydrin/ethylene oxide/allyl glycidyl ether; copolymers thereof; terpolymers thereof; or any combination thereof.
Takahashi discloses a degradable rubber member for a downhole tool. The degradable rubber member that forms a degradable seal member for downhole tools is an elastomer with a polyester-based block copolymer including clock copolymers of a hard segment including aromatic polyesters and aliphatic polyesters, more specifically polyethylene terephthalate, polybutylene terephthalate, polyethylene naphthalate, polybutylene naphthalate, polyhydroxyalkanoic acid, and the like (par [0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the non-epoxy matrix material of Todd with the degradable material of specifically polyethylene terephthalate, polybutylene terephthalate, or polyhydroxyalkanoic acid as disclosed by Takahashi as the need for a degradable material for use in a wellbore isolation device would have led one skilled in the art to choose an appropriate material, such as the degradable materials as disclosed by Takahashi. Therefore, choosing the appropriate degradable matrix material disclosed by Takahashi would merely be a simple substitution of one known element for another would obtain the predictable result of a frac plug  which readily degrading or disintegrating in a prescribed time (Takahashi, par [0060]), id. at 301,213 USPQ at 536. in re ICON Health & Fitness, Inc.. 496 F.3d 1374, 83 USPG2d 1746 (Fed. Cir. 2007). 	
Claim 19: Todd discloses a system comprising: 
a conveyance (string 118, such as a wireline, jointed pipe, or coiled tubing) connected to a service rig (derrick 112) and extending through a surface (rig floor 114) into a wellbore (wellbore 120) in a subterranean formation (Fig 1, par [0014]); and 
a downhole tool (biodegradable tool 100/ frac plug 200) connected to the conveyance (118) and placed in the wellbore (120) (tool 100 is positioned at desired depth, par [0014]);
wherein the downhole tool is a wellbore isolation device (frac plug 200) comprising: 
a component selected from the group consisting of a mandrel, a packer element, a wedge, a slip, a mule shoe, a wiper element, a wiper body, and any combination thereof (frac plug 200 includes packer assembly 230, slip bodies 245, tapered shoe 250, par [0018], at least some components of the frac plug 200 or portions thereof are formed from a composite material comprising fibers and a biodegradable resin, par [0017]) ; 
wherein the component comprises a degradable non-metallic material that degrades upon exposure to a wellbore environment (degradable material may be biodegrable fibers and resin coating of degradable polymers, par [0018]); and 
wherein the degradable non-metallic material is a composite material comprising a non-epoxy material matrix and a reinforcing material (degradable material may be biodegradable fibers and resin coating of degradable polymers, par [0018]);
wherein the reinforcing material is a fiber material selected from the group consisting of carbon fibers, carbon nanotubes, carbon black, graphene, fullerene, a plastic fiber, a glass fiber, silica fibers, natural fibers, and any combination thereof (fiber is formed of a degradable polymer such as poly(lactide) or polyanhydride, abstract, par [0044], fibers can be kevlar, nylon nyomex, carbon fibers, carbon nanotubes, par [0050]).
Todd fails to disclose wherein the non-epoxy matrix material is selected from the group consisting of: a thiol-based polymer; a hyaluronic acid rubber; a polyethylene terephthalate polymer; a polybutylene succinate polymer; a polyhydroxy alkanoic acid polymer; a polybutylene terephthalate polymer, a protein, poly(phenyllactide); a poly(amino acid); a polyepichlorohydrin; a copolymer of ethylene oxide/polyepichlorohydrin; a terpolymer of epichlorohydrin/ethylene oxide/allyl glycidyl ether; copolymers thereof; terpolymers thereof; or any combination thereof.
Takahashi discloses a degradable rubber member for a downhole tool. The degradable rubber member that forms a degradable seal member for downhole tools is an elastomer with a polyester-based block copolymer including clock copolymers of a hard segment including aromatic polyesters and aliphatic polyesters, more specifically polyethylene terephthalate, polybutylene terephthalate, polyethylene naphthalate, polybutylene naphthalate, polyhydroxyalkanoic acid, and the like (par [0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the non-epoxy matrix material of Todd with the degradable material of specifically polyethylene terephthalate, polybutylene terephthalate, or polyhydroxyalkanoic acid as disclosed by Takahashi as the need for a degradable material for use in a wellbore isolation device would have led one skilled in the art to choose an appropriate material, such as the degradable materials as disclosed by Takahashi. Therefore, choosing the appropriate degradable matrix material disclosed by Takahashi would merely be a simple substitution of one known element for another would obtain the predictable result of a frac plug  which readily degrading or disintegrating in a prescribed time (Takahashi, par [0060]), id. at 301,213 USPQ at 536. in re ICON Health & Fitness, Inc.. 496 F.3d 1374, 83 USPG2d 1746 (Fed. Cir. 2007). 	
Claims 3 and 23: Todd as modified by Takahashi, discloses the matrix material (Takahashi,  polyethylene terephthalate, polybutylene terephthalate, or polyhydroxyalkanoic acid, par [0060]) is an elastomer (polyethylene terephthalate, polybutylene terephthalate, or polyhydroxyalkanoic acid are necessarily an elastomer).
Claims  4, 14, and 24: Todd, as modified by Takahashi, discloses further comprising a second reinforcing material that is a particulate material selected from the group consisting of organophilic clay, silica flour, metal oxide, silicates, aluminosilicates, carbon, sand, bauxite, ceramic materials, silicon carbide, alumina, glass materials, polymer materials, polytetrafluoroethylene materials, nut shell pieces, cured resinous particulates comprising nut shell pieces, seed shell pieces, cured resinous particulates comprising seed shell pieces, fruit pit pieces, cured resinous particulates comprising fruit pit pieces, wood, minerals, composite particulates, and any combination thereof (Todd, silicas, silicates, metal oxides, ceramic powders, calcium carbonate, chalk, powdered metal, mica and other inert materials, alumina, par [0051]).
Claims 7, 16, and 21: Todd, as modified by Takahashi, discloses the component is a first component (Todd, frac plug 200 includes packer assembly 230, slip bodies 245, tapered shoe 250, par [0016], at least some components of the frac plug 200 or portions thereof are formed from a composite material comprising fibers and a biodegradable resin, par [0017]) and wherein the wellbore isolation device (frac plug 200) comprises a second component selected from the group consisting of a mandrel, a packer element, a sealing ball, a wedge, a slip, a mule shoe, a wiper element, a wiper body, and any combination thereof (Todd, frac plug 200 includes packer assembly 230, slip bodies 245, tapered shoe 250, par [0016], at least some components of the frac plug 200 or portions thereof are formed from a composite material comprising fibers and a biodegradable resin, par [0017]); 
wherein the second component comprises a degradable metal material (Todd, frac plug 200 includes packer assembly 230, slip bodies 245, tapered shoe 250, par [0018], at least some components of the frac plug 200 or portions thereof are formed from a composite material comprising fibers and a biodegradable resin, par [0017], non-reinforcing fillers can also be added to fiber or resin, filler materials include metal oxides, powdered metal, Powdered metals, alumina, beryllia, mica and silica, for example, may be used to improve the thermal properties of the tool, par [0051]).
Claim 8: Todd, as modified by Takahashi, further discloses the component is a first component (Todd, frac plug 200 includes packer assembly 230, slip bodies 245, tapered shoe 250, par [0016], at least some components of the frac plug 200 or portions thereof are formed from a composite material comprising fibers and a biodegradable resin, par [0017]) and wherein the wellbore isolation device (Todd, frac plug 200) comprises a second component selected from the group consisting of a mandrel, a packer element, a sealing ball, a wedge, a slip, a mule shoe, a wiper element, a wiper body, and any combination thereof (Todd, frac plug 200 includes packer assembly 230, slip bodies 245, tapered shoe 250, par [0016], at least some components of the frac plug 200 or portions thereof are formed from a composite material comprising fibers and a biodegradable resin, par [0017]); 
wherein the second component comprises a degradable metal material (Todd, frac plug 200 includes packer assembly 230, slip bodies 245, tapered shoe 250, par [0018], at least some components of the frac plug 200 or portions thereof are formed from a composite material comprising fibers and a biodegradable resin, par [0017], non-reinforcing fillers can also be added to fiber or resin, filler materials include metal oxides, powdered metal, Powdered metals, alumina, beryllia, mica and silica, for example, may be used to improve the thermal properties of the tool, par [0051]).
wherein the wellbore isolation device comprises a third component selected from the group consisting of a mandrel, a packer element, a sealing ball, a wedge, a slip, a mule shoe, a wiper element, a wiper body, and any combination thereof (Todd, frac plug 200 includes packer assembly 230, slip bodies 245, tapered shoe 250, par [0018], at least some components of the frac plug 200 or portions thereof are formed from a composite material comprising fibers and a biodegradable resin, par [0017]);
wherein the third component is degradable elastomer (Todd, at least some components of the frac plug 200 or portions thereof are formed from a composite material comprising fibers and a biodegradable resin, par [0017], suitable degradable polymers, par [0019]-[0021], some of the suitable degradable polymers are necessarily elastomers, such as aliphatic polyesters).

Claims 9, 17, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todd and Takahashi as applied to claims 1 and 19, and further in view of Frazier et al., US2014/0190685 (hereinafter Frazier).
Claims 9, 17, and 22: Todd, as modified by Takahashi, discloses the component is a first component (Todd, frac plug 200 includes packer assembly 230, slip bodies 245, tapered shoe 250, par [0016], at least some components of the frac plug 200 or portions thereof are formed from a composite material comprising fibers and a biodegradable resin, par [0017]) and wherein the wellbore isolation device (Todd, frac plug 200) comprises a second component selected from the group consisting of a mandrel, a packer element, a sealing ball, a wedge, a slip, a mule shoe, a wiper element, a wiper body, and any combination thereof (Todd, frac plug 200 includes packer assembly 230, slip bodies 245, tapered shoe 250, par [0016], at least some components of the frac plug 200 or portions thereof are formed from a composite material comprising fibers and a biodegradable resin, par [0017]); 
wherein the degradable non-metallic material is a first degradable non-metallic material (Todd, (Todd, frac plug 200 includes packer assembly 230, slip bodies 245, tapered shoe 250, par [0018], at least some components of the frac plug 200 or portions thereof are formed from a composite material comprising fibers and a biodegradable resin, par [0017], non-reinforcing fillers can also be added to fiber or resin, filler materials include metal oxides, powdered metal, Powdered metals, alumina, beryllia, mica and silica, for example, may be used to improve the thermal properties of the tool, par [0051]);
wherein the second component comprises a second degradable non-metallic material (Todd, (frac plug 200 includes packer assembly 230, slip bodies 245, tapered shoe 250, par [0018], at least some components of the frac plug 200 or portions thereof are formed from a composite material comprising fibers and a biodegradable resin, par [0017], non-reinforcing fillers can also be added to fiber or resin, filler materials include metal oxides, powdered metal, Powdered metals, alumina, beryllia, mica and silica, for example, may be used to improve the thermal properties of the tool, par [0051]).
Todd, as modified by Takahashi, is silent as to the second degradable non-metallic material is a non-composite.
Frazier discloses a wellbore isolation device (frac plug 200) with a degradable material that may be non-metallic, homogenous, and may be polyglycolic acid or any other suitable degradable material (Frazier, par [0167]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the second component to be composed of a non-composite degradable material, as this modification would have provided the desired properties (compliant) of a degradable elastomer as necessitated by the specifics of the invention and as disclosed by Todd one of ordinary skill in the art would able to determine the appropriate degradable polymer in order to achieve the desired physical properties of the degradable polymers (Todd, par [0030]-[0031]).  Further, it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and  Sinclair  & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).

Claims 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todd, as modified by Takahashi, as applied to claims 1 and 12, and further in view O’Malley, US 2013/0213665 (hereinafter O'Malley).
Claims 10 and 18: Todd, as modified by Takahashi, discloses the component is a first component (Todd, frac plug 200 includes packer assembly 230, slip bodies 245, tapered shoe 250, par [0016], at least some components of the frac plug 200 or portions thereof are formed from a composite material comprising fibers and a biodegradable resin, par [0017]) and wherein the wellbore isolation device (Todd, frac plug 200) comprises a second component selected from the group consisting of a mandrel, a packer element, a sealing ball, a wedge, a slip, a mule shoe, a wiper element, a wiper body, and any combination thereof (Todd, frac plug 200 includes packer assembly 230, slip bodies 245, tapered shoe 250, par [0016], at least some components of the frac plug 200 or portions thereof are formed from a composite material comprising fibers and a biodegradable resin, par [0017]); wherein the second component comprises a degradable material (Todd, frac plug 200 includes packer assembly 230, slip bodies 245, tapered shoe 250, par [0018], at least some components of the frac plug 200 or portions thereof are formed from a composite material comprising fibers and a biodegradable resin, par [0017], non-reinforcing fillers can also be added to fiber or resin, filler materials include metal oxides, powdered metal, Powdered metals, alumina, beryllia, mica and silica, for example, may be used to improve the thermal properties of the tool, par [0051]).
Todd, as modified by Takahashi, fails to disclose wherein the second component comprises a degradable glass material.
O’Malley discloses the use of fibers made from water soluble glass for use in downhole tools.  The fibers may be used in as reinforcing fibers in composite materials used in disposable devices in downhole structures, such as bridge plugs (par [0021]). The disposable device may be designed to degrade over a time period to allow the water-soluble reinforced material to the water to hasten the destruction of such device (par [0021]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the second component of Todd, as modified by Takahashi, to include a degradable glass material as disclosed by O’Malley, as the inclusion of such a material in the second component would have provided a reinforcement to the second component (O’Malley, par [0021]). 

Claims 6 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todd and Takahashi as applied to claim 1, and further in view of Okura et al., US 2016/0312111 (hereinafter Okura). 
Claims 6 and 25: Todd, as modified by Takahashi, is silent as to the fiber has a length-to-diameter ratio in excess of 5:1.
Okura discloses a downhole tool with glass fiber reinforced coating. The coating includes glass fiber having a diameter of 10µm and a fiber length of 3mm (as calculated length-to-diameter ration is 300:1, par [0065]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the fibers of Todd, as modified by Takahashi, to include fibers having a length-to-diameter as disclosed by Okura, as the need to for a reinforcing material would have led one skilled in the art to choose an appropriate reinforcing material, such as the fibers as disclosed by Okura. Therefore, choosing the appropriate fiber as disclosed by Okura would merely be a simple substitution of one known element for another would obtain the predictable result of providing reinforcement to the matrix material, id. at 301,213 USPQ at 536. in re ICON Health & Fitness, Inc.. 496 F.3d 1374, 83 USPG2d 1746 (Fed. Cir. 2007). Further, Okura discloses that short fibers are preferable as reinforcing materials (par [0065]).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todd and Takahashi as applied to claim 1, and further in view of Frazier and Okura.
Claim 11: Todd, as modified by Takahashi, discloses the non-epoxy matrix material comprises a polyethylene terephthalate polymer (Takahashi, par [0060]).
Todd, as modified by Takahashi, are silent as to the reinforcing material comprises a glass fiber having a length of about two inches or less.
Okura discloses a downhole tool with glass fiber reinforced coating. The coating includes glass fiber having a diameter of 10µm and a fiber length of 3mm (par [0065]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the reinforcing fibers of Todd, as modified by Takahashi,  to include fibers having a length-to-diameter as disclosed by Okura, as the need to for a reinforcing material would have led one skilled in the art to choose an appropriate reinforcing material, such as the fibers as disclosed by Okura. Therefore, choosing the appropriate fiber as disclosed by Okura would merely be a simple substitution of one known element for another would obtain the predictable result of providing reinforcement to the matrix material, id. at 301,213 USPQ at 536. in re ICON Health & Fitness, Inc.. 496 F.3d 1374, 83 USPG2d 1746 (Fed. Cir. 2007). Further, Okura discloses that short fibers are preferable as reinforcing materials (par [0065]).

Conclusion
Claims 1, 3-4, 6-12, 14, 16-19, and 21-25 are rejected. No claims are allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623. The examiner can normally be reached Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert E Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676